United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3763
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Gary Michael Gatliff,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 4, 2004
                                Filed: June 17, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Gary Michael Gatliff pleaded guilty to willfully and knowingly transmitting in
interstate commerce a telephone communication containing a threat to injure a person,
in violation of 18 U.S.C. § 875(c). The district court1 sentenced him to 18 months
imprisonment and 3 years supervised release. On appeal, he argues that the district
court should have granted his motion for a downward departure based on his reduced
mental capacity. Given the district court’s explicit recognition of its authority to


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
depart, its decision not to do so is unreviewable. See United States v. Koons, 300
F.3d 985, 993-94 (8th Cir. 2002). Accordingly, we affirm.
                        ______________________________




                                       -2-